LPBP Inc. 2700 Matheson Blvd. E. Suite 300, West Tower Mississauga, Ontario L4W 4V9, Canada Telephone:416-213-0565 Fax:416-213-1297 January 25, 2008 All Securities Commissions Dear Sirs: RE: LPBP INC. Annual Meeting of Shareholders We wish to advise you of the following dates in connection with our Annual Meeting of Shareholders: DATE OF MEETING: April 11, 2008 RECORD DATE FOR NOTICE: February 21, 2008 RECORD DATE FOR VOTING: February 21, 2008 Beneficial Determination Date: February 21, 2008 MATERIAL MAIL DATE: February 28, 2008 SECURITIES entitled to vote: Class A Common Routine Business: Yes [x]No [ ] CUSIP: 502118 Yours very truly, LPBP INC. /s/ Theresa Cosway Per:Theresa Cosway Law Clerk
